oRlgll,|At
                      llr     tllt @nftr[ $rtuttg tsurt of feltrut @tsimg
                                                                                                     No. 14-66C
                                                                                                                               FILED
                                                                                       (Filed: May 12.2014)
                                                                                                                             lt,|AY   12   2014
    ,(   )t<   ***   :t   *****   r( :t r( +   **   r!   *   d. t( t( r<   *   t * * * + + :f i. * :*,1. *
                                                                                 :1.



                               *                                                                                             U.S.E,OURTff
                                                                                                                            FEDERALCLAN
    CHRISTOPHERSCOTTBARKSDALE, *

                                                               Plaintiff,



    THE IINITED STATES,

                                                               Defendant.

    ,r*,t       **+++t(******'t                 't:+,t
                                                             ,t :t !t + + ,t    ***     {<   :* ;*   *   r.   **   {<   *

Christopher Scott Barksdale, appearing pro se, Cleveland, Ohio.

Benjamin Mark Moss, with whom were Stuart F. Delery, Assistant Attomey General, Robert E.
Kirschman, Jr., Director, and Kirk T. Manhardt, Assistant Director, Commercial Litigation
Branch, Civil Division, U.S. Department of Justice, Washington, D.C., for Defendant.

                                                                                   OPINION AND ORDER

WHEELER, Judge.

       Plaintiff Christopher Barksdale filed a pro se complaint in this Court on January 27,2014.
Mr. Barksdale's claim stems from a decision of the United States District Court for the Northern
District of Ohio. In that case, Mr. Barksdale was challenging a foreclosure action, and the
District Court dismissed Mr. Barksdale's case after determining that his suit was frivolous. That
decision was appealed to the United States Court of Appeals for the Sixth Circuit, but the appeal
was dismissed for failure to prosecute. Now, Mr. Barksdale asks this Court to award $32,300,000
in damages as well as injunctive relief compelling the Sixth Circuit and the District Court for the
Northern District of Ohio to establish changes in policies, procedures, and training to prevent
such actions, as alleged in the complaint, from occurring in the future.

       On March 14,2014, the Government filed a motion to dismiss Mr. Barksdale's complaint
for lack of subject matter jurisdiction pursuant to Rule l2(b)(l) of the Rules of the U.S. Court of
Federal Claims ("RCFC") and for failure to state a claim under Rule 12(bX6). The motion has
been fully briefed. For the reasons stated below the Government's motion is GRANTED.
                                                  Background

       In 2010, Mr. Barksdale filed suit in the Northern District of Ohio alleging that the State of
Ohio committed fraud when the State adjudicated a foreclosure action against Mr. Barksdale's
deceased mother. After filing his complaint, Mr. Barksdale petitioned for in forma pauperis
status.r The District Court reviewed his complaint, determined it was frivolous, and dismissed
the case pursuant to 28 U.S.C. $ l9l5(eX2)(B). The Court also denied post-judgment motions
for relief from judgment and recusal. Mr. Barksdale appealed to the Sixth Circuit, but this
appeal was dismissed for want ofprosecution.

       Now, Mr. Barksdale has filed a suit in this Court challenging the dismissal of his case
under $ 1915(e). According to Mr. Barksdale $ 1915(e) discriminates against African Americans.
Compl. 13. Furthermore, Mr. Barksdale argues that the judicial system is liable for a breach of
contract ofthe International Covenant on Civil and Political Rishts and a breach of contract ofthe
judicial oath ofoffice.

                                                    Analysis

        In reviewing a motion to dismiss, the Court must accept the allegations in the complaint as
true, drawing all reasonable inferences in the plaintifls favor. Ainslie v. United States, 355 F.3d
1371, 1373 (Fed. Cir.2004) (citing Godwin v. United States,338 F.3d 1374, 1377 (Fed. Cir.
2003)). Though pro se litigants are held to "less stringent standards than formal pleadings drafted
by lawyers," failures to comply with the Court's jurisdictional requirements are not excused.
Hampel v. United States,97 Fed. Cl.235,237 (201l) (quoting Estelle v. Gamble, 429 U.5.97,
106 (1976). Where subject matter jurisdiction is challenged, the plaintiff must establish the
Court's jurisdiction by a preponderance of the evidence. Revnolds v. Army & Air Force Exch.
Serv., 846 F .2d 7 46,748 (Fed. Cir. 1988).

       This Court's jurisdiction is established by the Tucker Act. 28 U.S.C. $ 1491 (2006). To
invoke jurisdiction under the Tucker Act, a plaintiff must point to a substantive right to money
damages against the United States. Hamlet v. United States, 63 F.3d 1097, 1101 (Fed. Cir. 1995).
Such a claim can be founded upon "the Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort." 28 U.S.C. $ 1491 (2006). Mr.
Barksdale has failed to meet the burden of establishing jurisdiction for the following four reasons.




I The federal in
                 forma pauperis statute was enacted to ensure that indigent litigants have meaningful access to the
federal courts. However, Congress recognized that litigants whose filing fees are assumed by the public lack an
economic incentive to refrain from filing frivolous lawsuits. Neitzke v. Williams, 490 U.S. 319,324 (1989). As
such, 28 U.S.C. $ 1915(e)(2)(B) requires that United States District Courts dismiss cases which are flivolous or
malicious; which fail to state actionable claims; and which seek monetary reliefagainst a defendant who is immune
from such   relief.
                                                        )
       First, he raises tort claims such as fraudulent inducement and misrepresentation.
However, it is well settled law that this Court lacks jurisdiction under the Tucker Act to hear
claims against the United States "sounding in tort." See. e.g., Brown v. United States, 105 F.3d
621,623 (Fed. Cir. 1997) (citing 28 U.S.C. $ l49l(a); Keene Com. v. United States, 508 U.S.
200,2t4 (1993).

        Second, Mr. Barksdale alleges that the Govemment committed criminal acts such as
 conspiracy, perjury, and violations of the Sherman Antitrust Act. However, this Court lacks
jurisdiction to adjudicate claims under the federal criminal code. Joshua v. United States, l7 F.3d
 378,379 (Fed. Cir. 1994).

        Third, Mr. Barksdale's constitutional claims fail because he cites constitutional provisions
 that are not money-mandating. He raises Constitutional claims under the Preamble to the
 Constitution along with the First, Fourth, Seventh, Ninth, Tenth, Eleventh, and Thirteenth
 Amendments. Cf. Moden v. United States, 404 F.3d 1335, 1341 (Fed. Cir. 2005) (the portion of
 the Fifth Amendment which prohibits the taking of private property for a public purpose
 mandates the payment of money within the meaning of the Tucker Act). He also brings claims
 under the Fifth and Fourteenth Amendments sounding in equal protection and due process. These
 Constitutional provisions are not money-mandating and therefore fail to raise a fair inference of
jurisdiction.

       Fourth, the remainder of Mr. Barksdale's claims arise under various authorities that are
outside the subject matter jurisdiction of the Court of Federal Claims. These claims relate to
Ohio's statutory and constitutional provisions; the International Covenant on Civil and Political
Rights; the Administrative Procedures Act; and the Rules of Decision Act. None of these
authorities establishes a private right of action for money damages against the United States
creating subject matter jurisdiction in this case.

                                            Conclusion

        The Court does not have subject matter jurisdiction over any of Mr. Barksdale's claims.
Therefore, Defendant's motion to dismiss under Rule 12(bXl) is GRANTED, and the clerk is
instructed to DISMISS the complaint without prejudice. Because the Court has determined that it
must dismiss the case pursuant to Rule 12(b)(l), it does not need to address Defendant's
altemative ground for dismissal under Rule 12(bX6).

       IT IS SO ORDERED.

                                                 fl*eLm^
                                                 THOMAS C. WMELER
                                                 Judge